           Case 1:18-cv-00678-JMF Document 120 Filed 09/24/19 Page 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
HENRY ARGUDO et al.,                                                   :
                                                                       :
                                    Plaintiffs,                        :    18-CV-0678 (JMF)
                                                                       :
                  -v-                                                  :   OPINION AND ORDER
                                                                       :
PAREA GROUP LLC d/b/a TRATTORIA IL                                     :
MULINO et al.,                                                         :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiffs Henry Argudo and Diego Sanay bring this action on behalf of themselves and

others similarly situated, alleging violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C §§

201 et seq., and the New York Labor Law (“NYLL”), N.Y. Lab. Law §§ 650 et seq., 196-d. See

ECF No. 91 (“Compl.”). Plaintiffs were employed as servers at restaurants owned and operated by

Defendants under the “Il Mulino” brand name. Plaintiffs allege that Defendants failed to properly

notify them that Defendants were claiming a “tip credit” for the tips that Plaintiffs earned, forced

Plaintiffs to share their tips with employees who do not ordinarily earn tips, and failed to pay

Plaintiffs the minimum wage and overtime. On December 3, 2018, after an extended period of

fact discovery, see ECF Nos. 44, 63, 74, Plaintiffs moved for conditional certification of an FLSA

collective action and a Rule 23 class action. ECF No. 98.1 The same day, Katzoff moved for

summary judgment as to the claims against him. ECF No. 93. For the reasons that follow,

Katzoff’s motion is DENIED, and Plaintiffs’ motion is GRANTED.


1
        Plaintiffs’ motion does not apply to its claims against Defendant Parea Group LLC, which
are stayed pending Parea Group LLC’s bankruptcy proceedings. See ECF No. 77.
         Case 1:18-cv-00678-JMF Document 120 Filed 09/24/19 Page 2 of 12



                                         BACKGROUND

       Sanay and Argudo worked as servers at three of five New York City restaurants operating

under the name “Il Mulino.” See ECF No. 100 (“Argudo Decl.”), ¶¶ 1-4; ECF No. 101 (“Sanay

Decl.”), ¶ 1. Four of these restaurants — “Il Mulino Uptown,” “Il Mulino Downtown,” “Il Mulino

60th Street,” and “Il Mulino Prime” — are owned by Galligan and Katzoff through a holding

company, Il Mulino USA LLC. See ECF No. 106-2 (“Katzoff Dep.”), at 45; ECF No. 106-3

(“Galligan Dep.”), at 27. The fifth, “Trattoria Il Mulino,” was owned by Parea Group LLC and

operated pursuant to licensing and management agreements with Galligan and Katzoff, through

their companies IM Franchise, LLC, and K.G. IM Management LLC. See ECF Nos. 109-1 & 114-

9; Katzoff Dep. at 16-17; Galligan Dep. at 107.

       Defendants pay their service employees at the Il Mulino restaurants the so-called “tip credit

minimum wage.” See Galligan Dep. 71-72. In other words, Defendants pay their service

employees only part of the legally required minimum wage and claim a “tip credit” for the

remainder, based on tips the employees earn. Plaintiffs allege that Defendants failed to provide the

notice required to claim the tip credit under the FLSA and NYLL, denied them part of their tips by

forcing them to pool their tips with non-tipped employees, and failed to pay them the minimum

wage and overtime. See Compl. ¶¶ 64-82. They move for conditional certification of an FLSA

collective action for all tipped employees who worked at any of the five Il Mulino restaurants from

January 26, 2015, to the present. See ECF No. 98. They also move for certification of a class

action under Rule 23 of the Federal Rules of Civil Procedure for all Il Mulino tipped employees

who worked from January 26, 2012, to the present, and for a subclass of tipped employees who

worked at Trattoria Il Mulino from January 26, 2012, to the present. Id. In addition, Katzoff moves

for summary judgment, arguing that he cannot be held liable because he does not qualify as an

“employer” of Plaintiffs. See ECF Nos. 93 & 94.


                                                  2
          Case 1:18-cv-00678-JMF Document 120 Filed 09/24/19 Page 3 of 12



                       KATZOFF’S SUMMARY JUDGMENT MOTION

       The Court begins with Katzoff’s summary judgment motion. Summary judgment is

appropriate when the admissible evidence in the record demonstrates that there is “no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A dispute over an issue of material fact qualifies as “genuine” if the “evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). Thus, to defeat a motion for summary judgment, the

nonmoving party must advance more than a “scintilla of evidence,” Anderson, 477 U.S. at 252, and

demonstrate more than “some metaphysical doubt as to the material facts,” Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In ruling on a motion for summary judgment,

all evidence must be viewed “in the light most favorable to the non-moving party,” Overton v. N.Y.

State Div. of Military & Naval Affairs, 373 F.3d 83, 89 (2d Cir. 2004), and a court must “resolve all

ambiguities and draw all permissible factual inferences in favor of the party against whom summary

judgment is sought,” Sec. Ins. Co. of Hartford v. Old Dominion Freight Line, Inc., 391 F.3d 77, 83

(2d Cir. 2004).

       Applying those standards here, Katzoff’s motion — premised entirely on the argument that

he does not qualify as Plaintiffs’ “employer” for purposes of the FLSA and the NYLL, see ECF

Nos. 94 & 118 — is easily denied. To be an “employer” under the FLSA and NYLL, a person must

“possess control over a company’s actual operations in a manner that relates to a plaintiff’s

employment.” Irizarry v. Catsimatidis, 722 F.3d 99, 109 (2d Cir. 2013) (internal quotation marks

omitted); see also Camara v. Kenner, No. 16-CV-7078 (JGK), 2018 WL 1596195, at *7 (S.D.N.Y.

Mar. 29, 2018) (noting that courts apply the same standards to the NYLL and collecting cases).

“[T]his does not mean that the individual ‘employer’ must be responsible for managing plaintiff

employees — or, indeed, that he or she must have directly come into contact with the plaintiffs,


                                                   3
          Case 1:18-cv-00678-JMF Document 120 Filed 09/24/19 Page 4 of 12



their workplaces, or their schedules.” Irizarry, 722 F.3d at 109. Instead, the inquiry is a flexible

one whose “overarching concern” is whether, under the totality of the circumstances, “the alleged

employer possessed the power to control the workers in question.” See Herman v. RSR Sec. Servs.

Ltd., 172 F.3d 132, 139 (2d Cir. 1999).

       Four “nonexclusive and overlapping” factors — known as the Carter factors — guide that

flexible inquiry. Irizarry, 722 F.3d at 105, 110. These factors are: “whether the alleged employer

(1) had the power to hire and fire the employees, (2) supervised and controlled employee work

schedules or conditions of employment, (3) determined the rate and method of payment, and (4)

maintained employment records.” Carter v. Dutchess Cmty. Coll., 735 F.2d 8, 12 (2d Cir. 1984)

(internal quotation marks omitted). “Because Carter defines employment more narrowly than

FLSA requires,” satisfying all of these factors is not necessary to establish “employer” status. See

Greenawalt v. AT&T Mobility LLC, 642 F. App’x 36, 37 (2d Cir. 2016) (summary order).

Moreover, “[n]o one factor is dispositive and the inquiry into an employment relationship is fact

intensive.” Coley v. Vannguard Urban Imp. Ass’n, Inc., No. 12-CV-5565 (PKC), 2014 WL

4793825, at *3 (E.D.N.Y. Sept. 24, 2014).

       Viewing the evidence in the light most favorable to Plaintiffs, the Court concludes that a

reasonable jury could conclude that Katzoff possessed “operational control” over Plaintiffs’

employment. See Irizarry, 722 F.3d at 109. Among other things, Defendants’ own depositions

indicate that, as in Irizarry, Katzoff satisfied two Carter factors “in ways that [the Second Circuit

has] particularly emphasized”: “the hiring of managerial employees,” such as CFO William Minner,

see Galligan Dep. at 245, and “overall financial control of the company,” see Katzoff Dep. at 45 (“I

do the finance and leasing.”); Galligan Dep. at 246. See Irizarry, 722 F.3d at 116. More broadly,

there is evidence that Katzoff possessed authority over decisions that would affect the conditions of

Plaintiffs’ employment, including the ultimate power to open and close restaurants, see Galligan


                                                   4
          Case 1:18-cv-00678-JMF Document 120 Filed 09/24/19 Page 5 of 12



Dep. at 116, as well as the power to make operational adjustments, see Katzoff Dep. at 76-77 (“I

sent a picture of a chicken parm that didn’t look right to me and they changed it.”). Given this

evidence and the inherently “fact-intensive character” of the inquiry, see Barfield v. N.Y. City

Health & Hosps. Corp., 537 F.3d 132, 143-44 (2d Cir. 2008), summary judgment is inappropriate

and thus denied.

                           PLAINTIFFS’ CERTIFICATION MOTION

       With that, the Court turns to Plaintiffs’ motion for certification of an FLSA collective action

and a Rule 23 class action. At the initial certification stage of an FLSA collective action, the

plaintiffs have the “low” burden of making a “modest factual showing” that they and “potential opt-

in plaintiffs together were victims of a common policy or plan that violated the law.” Myers v.

Hertz Corp., 624 F.3d 537, 555 (2d Cir. 2010) (internal quotation marks omitted). “The key

element of that showing is a shared unlawful policy; that is, while the proposed collective need not

be identical in every possible respect, its potential members must be similarly situated with respect

to the allegedly unlawful policy or practice.” Korenblum v. Citigroup, Inc., 195 F. Supp. 3d 475,

479 (S.D.N.Y. 2016). Although courts typically decide motions for preliminary certification “based

on the pleadings, affidavits and declarations submitted by the plaintiff,” greater scrutiny is

appropriate where, as here, discovery has occurred. See id. at 480-82 (internal quotation marks

omitted). Accordingly, the Court will consider the evidence submitted by both parties to determine

whether discovery has shown “that it is more likely that a group of similarly situated individuals

may be uncovered by soliciting opt-in plaintiffs.” Id. at 482 (internal quotation marks omitted).

       Under Rule 23, the party seeking certification must demonstrate by a preponderance of the

evidence that all the requirements of the Rule have been met. See Levitt v. J.P. Morgan Secs., Inc.,

710 F.3d 454, 465 (2d Cir. 2013). That means, first, satisfying the “four threshold requirements of

Rule 23(a) — numerosity, commonality, typicality, and adequacy of representation.” In re U.S.


                                                   5
          Case 1:18-cv-00678-JMF Document 120 Filed 09/24/19 Page 6 of 12



Foodservice Inc. Pricing Litig., 729 F.3d 108, 117 (2d Cir. 2013). On top of those requirements,

the Second Circuit has “recognized an implied requirement of ascertainability.” In re Petrobras

Secs., 862 F.3d 250, 260 (2d Cir. 2017) (internal quotation marks omitted). If those threshold

requirements are met, the moving party must also “demonstrate through evidentiary proof that the

class satisfies at least one of the three provisions for certification found in Rule 23(b).” In re U.S.

Foodservice, 729 F.3d at 117 (internal quotation marks omitted). Here, Plaintiffs seek certification

of a Rule 23(b)(3) class, which means that they “must establish: (1) predominance — that the

questions of law or fact common to the class members predominate over any questions affecting

only individual members; and (2) superiority — that a class action is superior to other available

methods for fairly and efficiently adjudicating the controversy.” Id. (internal quotation marks

omitted). In evaluating whether the moving party has met its burden, the Court must engage in a

“rigorous analysis,” in which it is permitted to “probe behind the pleadings before coming to rest on

the certification question.” Comcast Corp. v. Behrend, 569 U.S. 27, 33 (2013).

A. Plaintiffs’ Motion for FLSA Collective Action Certification

       The Court begins with the motion to certify an FLSA collective action. The FLSA mandates

that “[e]very employer shall pay to each of his employees” the statutory minimum wage. 29 U.S.C.

§ 206(a). For “[t]ipped employee[s],” however — i.e., those who “customarily and regularly

receive[] more than $30 a month in tips” — an employer may pay less than the full minimum wage

and claim a “tip credit” for tips the employees earn. 29 U.S.C. § 203(m), (t). Employers who wish

to claim a tip credit, however, must “satisfy two conditions: (1) inform the employee of the ‘tip

credit’ provision of the FLSA, and (2) permit the employee to retain all of the tips the employee

receives.” Copantitla v. Fiskardo Estiatorio, Inc., 788 F. Supp. 2d 253, 287 (S.D.N.Y. 2011)

(internal quotation marks omitted). To satisfy the first condition, an employer must inform its

employees in advance of, among other things, “the base cash wage and amount of tip credit


                                                    6
          Case 1:18-cv-00678-JMF Document 120 Filed 09/24/19 Page 7 of 12



increase, as well as . . . ‘that all tips received by the tipped employee must be retained by the

employee except for a valid tip pooling arrangement.’” Reyes v. Sofia Fabulous Pizza Corp., No.

13-CV-7549 (LAK) (JCF), 2014 WL 12768922, at *7 (S.D.N.Y. Apr. 7, 2014) (quoting 29 C.F.R.

§ 531.59(b)). To satisfy the second, an employer must allow tipped employees to keep their tips.

“Thus, an employer loses its entitlement to the tip credit where it requires tipped employees to share

tips with (1) employees who do not provide direct customer service or (2) managers.” Shahriar v.

Smith & Wollensky Rest. Grp., Inc., 659 F.3d 234, 240 (2d Cir. 2011). Significantly, both

“prerequisites” are “strictly construed, and must be satisfied even if the employee received tips at

least equivalent to the minimum wage.” Copantitla, 788 F. Supp. 2d at 287 (internal quotation

marks omitted).

       Plaintiffs here plainly carry their “low” burden of making a “modest factual showing” that

they and “potential opt-in plaintiffs were victims of a common policy or plan that violated” the

FLSA. Myers, 624 F.3d at 555 (internal quotation marks omitted). In particular, they present

evidence that they and other servers at the Il Mulino restaurants were “tipped employees” and that

Defendants claimed a tip credit for their wages, see, e.g., Galligan Dep. at 71-73; that they were

“never informed” that Defendants would be claiming a tip credit, the amount thereof, or the other

information required by the FLSA, see ECF Nos. 100-105; ECF No. 106-6; and that this lack of

notice was the result of a common policy at the five Il Mulino restaurants, see Galligan Dep. at 147-

48 (conceding that “if employees at one location didn’t receive [proper tip credit notice], then the

employees at the other location didn’t receive” it either); id. at 227-28 (“Every new employee, we

do the exact same thing.”). Moreover, they establish that they and other tipped employees at

Trattoria Il Mulino were forced to pool their tips with employees who did not provide direct

customer service, such as dishwashers and expeditors. See, e.g., Argudo Decl. ¶¶ 15-24; Sanay

Decl. ¶¶ 12-23.


                                                    7
          Case 1:18-cv-00678-JMF Document 120 Filed 09/24/19 Page 8 of 12



       Notably, Defendants barely oppose Plaintiffs’ request for certification of an FLSA collective

action, but to the extent they do it is on the ground that Plaintiffs are not “similarly situated” to

employees of the restaurants at which they did not work. See ECF No. 108 (“Defs.’ Cert. Opp.”), at

5-7. It may be that the Il Mulino restaurants vary in some respects, but a “proposed collective”

seeking certification “need not be identical in every possible respect.” Korenblum, 195 F. Supp. 3d

at 479. Instead, “its potential members must be similarly situated with respect to the allegedly

unlawful policy or practice.” Id. (emphasis added). For the reasons stated above, Plaintiffs make a

sufficient showing that they and potential opt-in plaintiffs “were victims of a common policy or

plan that violated the law.” Romero v. La Revise Assocs., L.L.C., 968 F. Supp. 2d 639, 646

(S.D.N.Y. 2013) (internal quotation marks omitted); see Guan Ming Lin v. Benihana Nat’l Corp.,

275 F.R.D. 165, 174 (S.D.N.Y. 2011) (granting certification where plaintiffs established “that the

defendants maintain a number of uniform tip credit policies”); Elmajdoub v. MDO Dev. Corp., No.

12-CV-5239 (NRB), 2013 WL 6620685, at *3 (S.D.N.Y. Dec. 11, 2013) (granting certification

where plaintiffs established that they and other tipped employees participated in the same allegedly

unlawful tip pool). Accordingly, Plaintiffs’ motion for certification of an FLSA collective action is

GRANTED.

B. Plaintiffs’ Rule 23 Motion

       The Court turns, then, to Plaintiffs’ motion for certification of a Rule 23 class action with

respect to their NYLL claims. Like the FLSA, the NYLL imposes a strict notice requirement on

employers who wish to claim a tip credit. See N.Y. Comp. Codes R. & Regs. tit. 12, §§ 146-1.3,

146-2.2. In particular, the NYLL requires that “written” notice containing certain specific

information be provided “[p]rior to the start of employment,” in both English and “any other

language spoken by the new employee as his/her primary language.” See id. § 146-2.2(a). If the

employer fails to satisfy these requirements, “then no tip credit can be taken and the employer is


                                                    8
          Case 1:18-cv-00678-JMF Document 120 Filed 09/24/19 Page 9 of 12



liable for the full minimum-wage.” Inclan v. N.Y. Hosp. Grp., Inc., 95 F. Supp. 3d 490, 497

(S.D.N.Y. 2015); see also N.Y. Lab. Law § 198(1-b). Like the FLSA, the NYLL also “prohibits

employers from requiring tipped employees to share tips with non-service employees or managers.”

Shahriar, 659 F.3d at 241 (citing N.Y. Lab. Law § 196-d). Plaintiffs move to certify a Rule 23 class

action for all tipped employees who worked at any of the Il Mulino restaurants from January 26,

2012, to the present, based on their claims that none of these employees were given proper notice of

their wages and Defendants’ claimed tip credit under the NYLL. They also seek certification of a

subclass of tipped employees who worked at Trattoria Il Mulino during the same period, based on

their claim that these employees were subject to an improper tip pooling arrangement.

       With respect to the overall class, Defendants do not dispute that most of the Rule 23(a) and

(b)(3) requirements — namely, numerosity, adequacy, ascertainability, predominance, and

superiority — are satisfied, and the Court so finds, substantially for the reasons stated in Plaintiffs’

memorandum of law. See Pl. Cert. Mem. at 15-23. Defendants’ sole argument is that Plaintiffs do

not establish commonality and typicality because “each location was separately managed.” Defs.’

Cert. Opp. 7. As discussed above, however, the evidence — including the testimony of Galligan

himself — shows that tipped employees across all five Il Mulino restaurants received information

about their wages pursuant to a uniform policy promulgated by Defendants. Thus, the proposed

class’s claims plainly “depend upon a common contention” whose “truth or falsity will resolve an

issue that is central to the validity of each one of the claims,” Wal-Mart Stores, Inc. v. Dukes, 564

U.S. 338, 350 (2011) (commonality), and their alleged injuries plainly “arise from the same

allegedly unlawful practices and policies,” Espinoza v. 953 Assocs. LLC, 280 F.R.D. 113, 127

(S.D.N.Y. 2011) (typicality). The fact that damages would have to be calculated on an

individualized basis does not alter those conclusions. See, e.g., Vargas v. Howard, 324 F.R.D. 319,

326-27 (S.D.N.Y. 2018); Ramirez v. Riverbay Corp., 39 F. Supp. 3d 354, 365 (S.D.N.Y. 2014).


                                                    9
         Case 1:18-cv-00678-JMF Document 120 Filed 09/24/19 Page 10 of 12



       Defendants’ arguments have even less purchase with respect to Plaintiffs’ request for

certification of a subclass of employees of Trattoria Il Mulino since, by definition, the subclass is

composed of employees in only one restaurant. Perhaps not surprisingly, therefore, Defendants do

not even bother to address that request. In any event, the Court finds that certification of the

subclass is warranted, for largely the same reasons. The only requirement that arguably calls for

independent analysis is the numerosity requirement of Rule 23(a)(1) because the list of employees

Plaintiffs submit does not specify the restaurants at which each employee worked. Nevertheless,

given that there are “more than 250 individual names” in the overall class, ECF No. 106, ¶ 13, and

some of those employees likely worked at multiple restaurants, as Argudo did, it is reasonable to

infer that the subclass of Trattoria Il Mulino employees would number more than forty. See Noble

v. 93 Univ. Place Corp., 224 F.R.D. 330, 338 (S.D.N.Y. 2004) (“[A] plaintiff need not present a

precise calculation of the number of class members and it is permissible for the court to rely on

reasonable inferences drawn from available facts.”).

       Accordingly, Plaintiffs’ motion for certification of the Rule 23 class and subclass is

GRANTED. So too is their request to appoint Joseph & Kirschenbaum LLP as class counsel.

Under Rule 23(g), the Court must consider: (1) “the work counsel has done in identifying or

investigating potential claims in the action,” (2) “counsel’s experience in handling class actions,

other complex litigation, and the types of claims asserted in the action,” (3) “counsel’s knowledge

of the applicable law,” and (4) “the resources that counsel will commit to representing the class.”

Fed. R. Civ. P. 23(g)(1)(A). In addition, the Court may consider “any other matter pertinent to

counsel’s ability to fairly and adequately represent the interests of the class.” Fed. R. Civ. P.

23(g)(1)(B). Weighing those factors here, Joseph & Kirschenbaum LLP is an obvious choice for

class counsel. The firm is qualified and experienced in wage and hour class actions. See, e.g.,

Zivkovic v. Laura Christy LLC, 329 F.R.D. 61, 77 (S.D.N.Y. 2018); Masoud v. 1285 Bakery Inc.,


                                                   10
         Case 1:18-cv-00678-JMF Document 120 Filed 09/24/19 Page 11 of 12



No. 15-CV-7414 (CM), 2017 WL 448955, at *6 (S.D.N.Y. Jan. 26, 2017). Further, it has invested

considerable time investigating and litigating this case, and it has demonstrated to the Court’s

satisfaction that it will fairly and adequately represent the class and subclass.

       Finally, the Court approves Plaintiffs’ proposed Notice and Consent to Join form, except

that (1) Section 16 of the Notice shall be modified to make clear that opt-in plaintiffs are entitled to

retain their own counsel (or represent themselves) in connection with their claims under the FLSA;

(2) putative members of the collective action and class shall be given sixty days (rather than thirty)

to opt in to the collective action and to opt out of the class; and (3) the Consent to Join form shall be

revised to make clearer that plaintiffs are free to retain counsel of their choosing (or to represent

themselves) and are not required to have Plaintiffs’ counsel represent them with respect to their

FLSA claims. (To the extent that the parties want further guidance on the last of these issues, the

Court recommends that they review the form approved by the Court in Saleem v. Corporate

Transportation Group, Ltd., 12-CV-8450 (JMF), appearing at ECF No. 67.) Defendants’ request to

omit Katzoff’s and Galligan’s names from the Notice, for which they cite no authority, is DENIED

as meritless. See Defs.’ Cert. Opp. 8.

                                            CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion for class certification pursuant to Rule 23 and

conditional certification of a collective action under the FLSA is GRANTED, and Joseph &

Kirschenbaum LLP is appointed as class counsel. Additionally, Katzoff’s motion for summary

judgment is DENIED. Within one week of the date of this Opinion and Order, Defendants shall

produce to Plaintiffs a list, in Microsoft Excel format, of all persons employed by Defendants as

captains, waiters, bussers, runners, bartenders, and barbacks, from January 26, 2012, to the present,

including the employee’s name, last known address, alternate address(es) (if any), all known

telephone numbers, all known e-mail addresses, social security numbers, dates of employment, and


                                                   11
         Case 1:18-cv-00678-JMF Document 120 Filed 09/24/19 Page 12 of 12



job titles. By the same date, the parties shall confer and submit an agreed-upon proposed order (or

competing proposed orders), consistent with this Opinion and Order, regarding the procedures to be

used in connection with the mailing of the Notice and Consent to Join forms. And finally, by the

same date, the parties shall submit a joint letter setting forth their views on the need for discovery

following the conclusion of the opt-in and opt-out period and whether the Court should hold a

conference to discuss those issues or anything else.

       The Clerk of Court is directed to terminate ECF Nos. 93 and 98.


       SO ORDERED.

Dated: September 24, 2019                          __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                                  12
